Case 1:19-cv-22843-FAM Document 6 Entered on FLSD Docket 08/10/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-22843-CIV-MORENO
MICHAEL WASHINGTON,

Plaintiff,

VS.

LIFE INSURANCE COMPANY OF NORTH
AMERICA,

Defendant.
/

 

FINAL ORDER OF DISMISSAL AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Plaintiff's Notice of Dismissal with Prejudice
(D.E. 5), filed on August 2, 2019. It is

ADJUDGED that in light of the parties settling this action, this case is DISMISSED with
prejudice in accordance with the settlement agreement. The Court shall retain jurisdiction for six

months to enforce the terms of the settlement agreement. It is also

ADJUDGED that all pending motions are DENIED as moot.

DONE AND ORDERED in Chambers at Miami, Florida, this LZ of August 2019.

   

 

   

. RENO
STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record
